                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  MASOOD KHAN,                                       Case No. 20-cv-01121-VC
                 Plaintiff,
                                                     ORDER RE BRIEF AT DOCKET NO.
           v.                                        22
  GREENSPAN COMPANY, et al.,                         Re: Dkt. No. 22
                 Defendants.



       The plaintiff's brief in opposition to the Motion to Seal and Strike the First Amended
Complaint is too long, in violation of this Court's standing order. The plaintiff is ordered to re-
file its brief by Wednesday, April 8, 2020.


       IT IS SO ORDERED.

Dated: April 6, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
